Citation Nr: 0736966	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for cervical 
neuropathy.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1983 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased (compensable) rating for left ear hearing loss.  
Subsequently, an April 2005 rating decision granted service 
connection for right ear hearing loss.  However, the 
veteran's disability rating for hearing loss remains at a 
noncompensable level.  The veteran maintained that he 
warranted a compensable disability rating for his service-
connected hearing loss; accordingly, the Board has rephrased 
the issue as involving bilateral hearing loss.  A July 2003 
rating decision denied service connection for the veteran's 
claimed low back and cervical neuropathy disabilities.  The 
veteran has perfected appeals with respect to all three of 
these issues.

A January 2004 rating decision denied service connection for 
a psychiatric condition, to include PTSD.  The veteran filed 
a timely notice of disagreement later that same month and the 
RO issued a Statement of the Case in July 2004, which was 
followed by a Decision Review Officer hearing in August 2004.  
The issue was then included on a Supplemental Statement of 
the Case dated April 2005.  The veteran submitted a written 
statement in May 2005 which can be construed as a timely 
substantive appeal to this issue.  Accordingly, the Board 
included this issue as being on appeal.  


FINDING OF FACT

In November 2007 the Board was notified by the RO that the 
appellant died in June 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


